             Case 2:21-cv-01299-EFB Document 4 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VENCIL C. GREEN,                                    No. 2:21-cv-1299-EFB P
12                         Petitioner,
13              v.                                        ORDER
14    P. COVELLO,
15                         Respondent.
16

17             Petitioner is a state prisoner without counsel seeking a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner is incarcerated at Mule Creek State Prison

19   in Amador County, which lies in this district. However, his petition challenges a 1982 conviction

20   for kidnapping for robbery imposed by the Los Angeles County Superior Court, which lies in the

21   United States District Court for the Central District of California. While both this court and the

22   United States District Court in the district where petitioner was convicted have jurisdiction, see

23   Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any and all witnesses and evidence

24   necessary for the resolution of petitioner’s application are more readily available in the county of

25   conviction. Id. at 499 n.15; 28 U.S.C. § 2241(d).

26   /////

27   /////

28   /////
        Case 2:21-cv-01299-EFB Document 4 Filed 08/02/21 Page 2 of 2


 1          Accordingly, in the furtherance of justice, IT IS ORDERED that this matter is transferred
 2   to the Western Division of the United States District Court for the Central District of California.
 3   DATED: August 2, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
